Per Curiam.
The attorney general instituted this proceeding, the purpose of which is to discipline the respondent, an at*383torney at law. It is charged that the attorney failed to faithfully discharge his obligation as such and committed personal misconduct as follows: That about March 1, 1932, while acting as the guardian of two minors, in violation of said trust, he converted their money to his own use; that on February 3, 1933, in the Omaha division of the United States district court, he entered a plea of guilty to said offense and was sentenced to the United States penitentiary at Leavenworth, Kansas, for a period of 18 months. The respondent filed no answer to the charges and did not appear at the hearing before the referee. Upon a hearing, the referee, the Honorable Charles F. McLaughlin, found that the charges were true and recommended that the respondent be disciplined. The opinion in State v. Scoville, 123 Neb. 457, is controlling.
The motion for judgment on the findings of the referee should be sustained. It is the order of the court that a judgment of disbarment be entered, that the defendant be enjoined from the further practice of law in the courts of the state, and that his name be stricken from the roll of attorneys.
Judgment of disbarment.